Citation Nr: 1735730	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-24 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction of the rating for prostate cancer from 100 to 60 percent from November 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in a January 2017 hearing. A transcript of the hearing has been associated with the claims file.

The Board acknowledges that the Veteran filed a motion to advance this matter on the docket (AOD) in July 2017. However, given the final disposition in this case, the Board finds that the issue of AOD is moot. 


FINDINGS OF FACT

1.   A July 2009 rating decision granted service connection and assigned a 100 percent disability rating for prostate cancer, effective January 15, 2009, under Diagnostic Code 7528, on the basis of active malignancy or antineoplastic therapy.

2.   An August 2011 rating decision decreased the Veteran's evaluation of prostate cancer to 60 percent, effective November 1, 2011, the first day of the month following his 60 day due process period.

3.   The Veteran is taking medication for the continuous treatment of his prostate cancer and it cannot be said that the Veteran's prostate cancer is in full remission.


CONCLUSION OF LAW

The rating reduction for prostate cancer from 100 percent to 60 percent was improper and the criteria for a 100 percent rating have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran, nor his representative, has alleged any deficiency in VA's duty to assist. See Scott v. Mcdonald, 789 F.3d 1375 (Fed. Cir. 2015). Regardless, given the completely favorable disposition of the Veteran's appeal, further assistance is not necessary.

Rating Reduction - Prostate Cancer

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. The Agency of Original Jurisdiction (AOJ) must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing. Then, a rating action will be taken to effectuate the reduction, if warranted. 38 C.F.R. § 3.105(e). The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105 (e), (i)(2)(i).

In this case, the AOJ satisfied the procedural requirements of 38 C.F.R. § 3.105(e) for the rating reduction for the Veteran's service-connected prostate cancer from 100 percent to 60 percent, effective November 1, 2011.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. at 277. The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination. Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2016).

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer at 281-82. However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate. Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In determining the appropriate disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable. At the time of the August 2011 rating decision, the Veteran had been continuously rated at 100 percent for less than five years. As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528. Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b. Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities. 38 C.F.R. §§ 4.14, 4.115a.

The evidence of record at the time of the August 2011 rating decision shows that The Veteran reported experiencing lower abdominal pain and edema. He did not have fever, nausea, flank pain, chills, vomiting, back pain, syncope, anorexia, dyspnea, fatigue, angina, lethargy and weakness. He reported dysuria and hesitancy/difficulty starting a stream. He had frequency, going approximately five times at intervals of two hours. He had nocturia, going three times at intervals of two hours. He reported constant urinary leakage/incontinence in which a paid/absorbent material was required to be changed three times a day. 

At his January 2017 Board hearing, the Veteran reported that his intestines hurt and that he has swollen testicles as a result of his prostate cancer. He reported having to change his absorbent material pads eight times a day. He stated that he wakes up approximately six times a night to use the restroom. He additionally reported leakage. He stated that he takes medication as continued treatment for his prostate cancer as he continues to have testicle swelling and sharp pain. 

Based on the available evidence, the Board finds that a reduction for the prostate cancer from 100 percent to 60 percent was not warranted. The Veteran continues to be treated by medication for his service-connected prostate cancer and thus it cannot be said that the Veteran's prostate cancer is, in fact, in full remission. Thus, a 100 percent rating under Diagnostic Code 7528 is appropriate.

As the Veteran's rating is continued under Diagnostic Code 7528, a discussion of the residuals, in particular, voiding dysfunction is not warranted.

The Veteran is compensated for other residuals of prostate cancer to include a scar under other diagnostic codes that are not for application in this case, as the issue before the Board is whether the reduction for prostate cancer under Diagnostic Code 7528 was proper. Therefore, the Board will not address the propriety of the rating for the Veteran's scar. 

In sum, the evidence shows that the Veteran continues to be treated for his prostate cancer. Thus, the rating reduction for prostate cancer from 100 percent to 60 percent was improper and a restoration of the 100 percent rating under Diagnostic Code 7528 is warranted.



ORDER

Restoration of a rating of 100 percent for prostate cancer from November 1, 2011, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


